                  Case 1-19-45728-ess                     Doc 32          Filed 12/04/20              Entered 12/05/20 00:09:47


                                                              United States Bankruptcy Court
                                                               Eastern District of New York
In re:                                                                                                                 Case No. 19-45728-ess
Frank J. Gerage                                                                                                        Chapter 7
Barbara A. Gerage
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0207-1                                                  User: galaimo                                                               Page 1 of 3
Date Rcvd: Dec 02, 2020                                               Form ID: 224                                                              Total Noticed: 35
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 04, 2020:
Recip ID                   Recipient Name and Address
db/jdb                 +   Frank J. Gerage, Barbara A. Gerage, 47 Canon Drive, Staten Island, NY 10314-7511
smg                    +   NYC Department of Finance, 345 Adams Street, Office of Legal Affairs, Brooklyn, NY 11201-3739
smg                    +   NYS Unemployment Insurance, Attn: Insolvency Unit, Bldg. #12, Room 256, Albany, NY 12240-0001
9699317                +   American Express, P.O. Box 650448, Dallas, TX 75265-0448
9864847                    American Express National Bank, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
9699319                +   Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
9731016                +   Ashley Joffe Premiere Commerce, 80 West 40th Street, Third Floor, New York, NY 10018-2682
9699324                +   Cbna, Attn: Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
9699326                +   Citi/Sears, Citibank/Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
9699327                +   Citibank, Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
9699328                +   Citibank, Attn: Recovery/Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
9882552                    Citibank, N.A., 5800 S Corporate Pl, Sioux Falls, SD 57108-5027
9699329               +    Citibankna, Citibank Corp/Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
9699331               +    Costco Anywhere Visa Card, Attn: Bankruptcy, Po Box 6500, Sioux Falls, SD 57117-6500
9699332              ++    DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222 address filed with court:,
                           Deptartment Store National Bank/Macy's, Attn: Bankruptcy, 9111 Duke Boulevard, Mason, OH 45040
9699335                +   Frank Tarulli, 83-22 14th Avenue, Brooklyn, NY 11228-3116
9892850                +   Frank Tarulli, 8322 14th Ave., Brooklyn, NY 11228-3116
9893996                +   Matthew Funeral Home and Cremation Services, Inc., 2508 Victory Boulevard, Staten Island, NY 10314-6636
9752778               #+   Premier Commission LLC, 8 West 40th Street, Third Floor, New York, NY 10018-2279
9856770                +   TD Bank, N.A., c/o Schiller Knapp Lefkowitz, & Hertzel LLP, 950 New Loudon Road, Latham New York 12110-2100
9827798                +   Vincent Lentini, 1129 Northern Blvd, Ste 404, Manhasset, NY 11030-3022
9829517                +   Vincent M. Lentini, Esq., 1129 Northern Blvd., Ste 404, Manhasset NY 11030-3022
9699323                    andrew heiberger, 41 Madison Avenue, Floral Park, NY 11001

TOTAL: 23

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
aty                    + Email/Text: LDUC@AOL.COM
                                                                                        Dec 02 2020 18:07:00      Law Office of Gregory Messer PLLC, 26 Court
                                                                                                                  Street, Suite 2400, Brooklyn, NY 11242-1124
smg                    + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Dec 02 2020 18:08:00      NYS Department of Taxation & Finance,
                                                                                                                  Bankruptcy Unit, PO Box 5300, Albany, NY
                                                                                                                  12205-0300
smg                    + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                        Dec 02 2020 18:07:00      Office of the United States Trustee, Eastern
                                                                                                                  District of NY (Brooklyn Office), U.S. Federal
                                                                                                                  Office Building, 201 Varick Street, Suite 1006,
                                                                                                                  New York, NY 10014-4811
9699333                    Email/Text: mrdiscen@discover.com
                                                                                        Dec 02 2020 18:06:00      Discover Financial, Attn: Bankruptcy Department,
                                                                                                                  Po Box 15316, Wilmington, DE 19850
9882998                    Email/Text: bnc-quantum@quantum3group.com
                  Case 1-19-45728-ess                   Doc 32          Filed 12/04/20           Entered 12/05/20 00:09:47


District/off: 0207-1                                               User: galaimo                                                          Page 2 of 3
Date Rcvd: Dec 02, 2020                                            Form ID: 224                                                         Total Noticed: 35
                                                                                   Dec 02 2020 18:07:00     Department Stores National Bank, c/o Quantum3
                                                                                                            Group LLC, PO Box 657, Kirkland, WA
                                                                                                            98083-0657
9858783                  Email/Text: mrdiscen@discover.com
                                                                                   Dec 02 2020 18:06:00     Discover Bank, Discover Products Inc, PO Box
                                                                                                            3025, New Albany, OH 43054-3025
9699334               + Email/Text: dplbk@discover.com
                                                                                   Dec 02 2020 18:07:00     Discover Personal Loans, Attn: Bankruptcy, Po
                                                                                                            Box 30954, Salt Lake City, UT 84130-0954
9699325                  Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Dec 02 2020 18:15:37     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850
9892834               + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 02 2020 18:15:31     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk VA
                                                                                                            23541-1021
9699336               + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 02 2020 18:17:15     Synchrony Bank, Attn: Bankruptcy Dept, Po Box
                                                                                                            965060, Orlando, FL 32896-5060
9699337               + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 02 2020 18:16:16     Synchrony Bank/QVC, Attn: Bankruptcy Dept, Po
                                                                                                            Box 965060, Orlando, FL 32896-5060
9699338                  Email/Text: bankruptcy@td.com
                                                                                   Dec 02 2020 18:07:00     TD Bank, N.A., 32 Chestnut Street, Po Box 1377,
                                                                                                            Lewiston, ME 04243

TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason   Name and Address
9699318          *+              American Express, P.O. Box 650448, Dallas, TX 75265-0448
9864849          *               American Express National Bank, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
9870338          *               American Express National Bank, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
9870339          *               American Express National Bank, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
9699320          *+              Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
9699321          *+              Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
9699322          *+              Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
9699330          *+              Citibankna, Citibank Corp/Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034

TOTAL: 0 Undeliverable, 8 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 04, 2020                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 2, 2020 at the address(es) listed
below:
Name                             Email Address
Gregory Messer
                                 gremesser@aol.com lduc@aol.com,gmesser@messer-law.com,mwilliams@messer-law.com,ny54@ecfcbis.com
                   Case 1-19-45728-ess                    Doc 32        Filed 12/04/20          Entered 12/05/20 00:09:47


District/off: 0207-1                                                User: galaimo                                                    Page 3 of 3
Date Rcvd: Dec 02, 2020                                             Form ID: 224                                                   Total Noticed: 35
Gregory Messer
                                      on behalf of Attorney Gregory Messer PLLC gremesser@aol.com,
                                      lduc@aol.com,gmesser@messer-law.com,mwilliams@messer-law.com,ny54@ecfcbis.com

Gregory Messer
                                      on behalf of Trustee Gregory Messer gremesser@aol.com
                                      lduc@aol.com,gmesser@messer-law.com,mwilliams@messer-law.com,ny54@ecfcbis.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov

William P Bonomo
                                      on behalf of Debtor Frank J. Gerage nyattybill@aol.com
                                      karralbonomolaw@aim.com;affordablebankruptcy@verizon.net;bonomolaw@yahoo.com;lediazlaw@gmail.com;claudia@garanti
                                      cesufuturo.com;bonomowr58406@notify.bestcase.com

William P Bonomo
                                      on behalf of Joint Debtor Barbara A. Gerage nyattybill@aol.com
                                      karralbonomolaw@aim.com;affordablebankruptcy@verizon.net;bonomolaw@yahoo.com;lediazlaw@gmail.com;claudia@garanti
                                      cesufuturo.com;bonomowr58406@notify.bestcase.com


TOTAL: 6
               Case 1-19-45728-ess                    Doc 32     Filed 12/04/20      Entered 12/05/20 00:09:47


 Information to identify the case:
 Debtor 1              Frank J. Gerage                                              Social Security number or ITIN   xxx−xx−3723
                       First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
 Debtor 2              Barbara A. Gerage                                            Social Security number or ITIN   xxx−xx−7627
 (Spouse, if filing)
                       First Name   Middle Name   Last Name                         EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            Eastern District of New York
                                                                                    Date case filed for chapter 7 9/23/19
 Case number:          1−19−45728−ess




                                NOTICE OF HEARING OF TRUSTEE'S FINAL REPORT AND
                                        APPLICATIONS FOR COMPENSATION


                                          TO THE CREDITORS AND PARTIES IN INTEREST

Notice is hereby given that:

The final report of the trustee in this case, as set forth in the attached notice, has been filed and a hearing will be held
by the court on:

                                                         January 5, 2021 at 10:30 AM
                                                                      at
    United States Bankruptcy Court, 271−C Cadman Plaza East, Courtroom 3585 − 3rd Floor, Brooklyn, NY
                                              11201−1800

The hearing will be held for the purpose of examining the final report of the trustee, acting on applications for
compensation, and transacting such other business as may properly come before the court. ATTENDANCE BY
THE DEBTOR(S) AND CREDITOR(S) IS WELCOMED BUT NOT REQUIRED.


 Dated: December 2, 2020


                                                                          For the Court, Robert A. Gavin, Jr., Clerk of Court

BLfmn.jsp [Final Meeting Notice rev. 02/01/17]
